            Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 1 of 8. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

United States of America,                       )   Civil Case No.: 3:19-cv-666
                                                )
                      Plaintiff,                )
                                                )   Judge
       v.                                       )
                                                )
Group of 276 Payment Cards Worth                )
Approximately $6,650.00,                        )   VERIFIED
                                                )   COMPLAINT IN FORFEITURE
                      Defendant.                )


       NOW COMES plaintiff, the United States of America, by Justin E. Herdman, United

States Attorney for the Northern District of Ohio, and Guillermo J. Rojas, Assistant U.S.

Attorney, and files this Verified Complaint in Forfeiture, respectfully alleging on information

and belief the following in accordance with Supplemental Rule G(2) of the Federal Rules of

Civil Procedure:

I.     NATURE OF ACTION AND JURISDICTION

       1.      This is an action to forfeit the Defendant Group of 276 Payment Cards Worth

Approximately $6,650.00 (“Defendant Cards”) to the United States. Of the Defendant Cards,

only 98 hold the entirety of the Defendant Cards’ combined value of approximately $6,650.00.

These 98 cards consist of 91 Vanilla gift cards, six Walmart gift cards, and one Kroger gift card.

Exhibit (1) identifies these 98 payment cards as well as the remaining 178 payment cards.

       2.      On February 16, 2017, Troopers from the Ohio State Highway Patrol (“OSHP”),

lawfully seized the Defendant Cards pursuant to a traffic stop on Interstate Route I-75 in Wood

County, Ohio. Troopers seized the Defendant Cards from a blue 2017 Toyota Sienna Minivan.
            Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 2 of 8. PageID #: 2



The driver of the van was Sander Iglesias Herrera (“Herrera”), and he had two passengers, Andy

Perez Pinon (“Pinon”) and Yosiel Ruiz Linares (“Linares”). Troopers found the Defendant

Cards in multiple locations, including: 1) in a sock within a gray Adidas backpack; 2) Pinon’s

wallet; 3) Pinon and Linares’ groin area; 4) under the front passenger seat; 5) in the front pouch

of an olive green backpack; and 6) in a gun locker of the patrol post near the area where police

detained Herrera.

       3.       Subsequent to seizure, OSHP transferred custody of the Defendant Cards to the

United States Secret Service. The Defendant Cards are in storage at the U.S. Secret Service

(“USSS”) office located at the Four Seagate Building in Toledo, Ohio.

       4.      On or about January 17, 2018, the USSS sent letters to Herrera, Pinon, and

Linares notifying each that, within 30 days, he must file a claim to recover the Defendant Cards,

submit the signed Agreement to Surrender Property Agreement enclosed in the letter, or abandon

his interest to the Government for failure to respond. The USSS did not receive any responses.

       5.      This Court has subject matter jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       6.      This Court has in rem jurisdiction over the Defendant Cards pursuant to 28 U.S.C.

§ 1355(b)(1)(B), incorporating 28 U.S.C. § 1395, because the property was found in this district.

       7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(B), incorporating 28

U.S.C. § 1395, because the Defendant Cards were found in this district.

       8.      The Court will have control over the Defendant Cards through service of an arrest

warrant in rem, which the Plaintiff will execute upon the defendant property. See Supplemental

Rule G(3)(b)-(c); 28 U.S.C. § 1355(d).




                                                 2
             Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 3 of 8. PageID #: 3



II.    BASIS OF FORFEITURE

       9.       The Defendant Cards are subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(C), because they constitute or are derived from proceeds traceable to access device

fraud under Title 18 U.S.C. § 1029(a)(5).

       10.      A violation of 18 U.S.C. §§ 1029(a)(5) occurs when an individual—

                knowingly and with intend to defraud effects transactions, with 1 or more
                access devices issued to another person or persons, to receive payment or
                any other thing of value during any 1-year period the aggregate value of
                which is equal to or greater than $1,000.

III.   FORFEITURE COUNT

       11.      On February 16, 2017, OSHP Trooper Stacey L. Arnold and U.S. Border and

Customs Patrol Agent Thomas Payne were travelling south in Trooper Arnold’s patrol vehicle on

I-75 near Milepost 196 in Wood County, Ohio. They observed a Toyota Sienna minivan

travelling southbound in the right driving lane at well below the posted 65 mph speed limit and

causing a traffic backup.

       12.      Trooper Arnold activated her emergency lights to stop the Sienna after it drifted

over the right highway edge line.

       13.      The Sienna did not immediately stop, and the driver appeared to make furtive

movements.

       14.      The driver stopped on I-75 southbound near Milepost 192.

       15.      Trooper Arnold and Agent Payne exited the patrol vehicle and approached the

rear of the Sienna.

       16.      Trooper Arnold waived for the driver to exit the vehicle. The driver, later

identified as Sander Elier Iglesias Herrera (“Herrera”), complied, leaving the driver’s door open.

       17.      Herrera spoke Spanish and had difficulty speaking English.

                                                 3
             Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 4 of 8. PageID #: 4



       18.      Agent Payne assisted in translating, and requested Herrera’s driver’s license.

Herrera produced a Florida driver’s license.

       19. In the meantime, Trooper Arnold approached the open driver’s door of the Sienna

and noticed the smell of a deodorizer.

        20.     Trooper Arnold found a small backpack on the rear seat but no luggage.

        21.     Trooper Arnold obtained Florida driver’s licenses from both the front passenger,

Andy Perez Pinon (“Pinon”), and left rear passenger, Yosiel Ruiz Linares (“Linares”).

       22.      Trooper Arnold and Agent Payne returned to the patrol vehicle and had Herrera

sit in the rear. Herrera said that he and his companions had come from Miami, Florida.

       23.      Trooper Arnold and Agent Payne again exited the patrol vehicle and approached

the Sienna.

       24.      While waiting in the patrol vehicle, police video shows Herrera appearing to

adjust the crotch area of his pants where police later found payment cards.

       25.      Trooper Arnold requested that OSHP Trooper Ann Malone respond to the scene.

       26.      Trooper Arnold also called OSHP Trooper Tony Martin, who is fluent in Spanish,

and asked that he speak to Herrera by cell phone.

       27.      After approaching the Sienna, Agent Payne asked Pinon for rental papers. Pinon

produced rental paperwork that showed Herrera rented the Sienna in Miami on February 9, 2018

and was supposed to return it the same day as the traffic stop.

       28.      Pinon said that he and his companions were driving from Michigan.

       29.      Meanwhile, Herrera told Trooper Martin by cell phone that he and his

companions were coming from Nebraska and were driving around visiting family.

       30.      Herrera’s statement about coming from Nebraska was inconsistent with Pinon’s


                                                 4
             Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 5 of 8. PageID #: 5



statement and the fact that the Sienna did not enter I-75 southbound from I-80.

       31.      Trooper Martin asked Herrera via speakerphone for consent to search the Sienna,

and Herrera granted consent.

       32.      Trooper Malone had arrived on the scene around this time, and Troopers placed

Pinon in her car. Troopers placed Linares in Trooper Arnold’s patrol vehicle with Herrera.

       33.      While seated in Trooper Arnold’s patrol vehicle, officers saw Herrera trying to

hide payment cards under Trooper Arnold’s front passenger seat.

       34.      Troopers Arnold and Malone conducted a probable cause search of the Sienna,

and they found a stack of payment cards rubber-banded together inside a sock within a gray

Adidas backpack.

       35.      Troopers also found payment cards in the following locations: Pinon’s wallet, the

crotch area of Pinon and Linares’ pants; under the front and rear portion of the front passenger

seat in Trooper Arnold’s patrol vehicle; in the front pouch of an olive green backpack; and inside

the gun locker in the hallway of the patrol post.

       36.      Troopers seized all suspected fraudulent payment cards found in connection with

their stop of Herrera, Pinon, and Linares. The Defendant Cards consist of these seized cards.

       37.      Troopers detained the suspects in the Wood County Justice Center on multiple

counts of receiving stolen property relating to the Defendant Cards.

       38.      Herrera and Linares subsequently pleaded guilty in the Court of Common Pleas,

Wood County, Ohio, to receiving stolen property, under ORC §§ 2913.51(A), (C), a fifth degree

felony, and attempted tampering with evidence, under ORC §§ 2923.02, 2921.12(A)(1), a fourth

degree felony. The State of Ohio also indicted Pinon for receiving stolen property and other

violations related to the Defendant Cards, but Pinon failed to appear for arraignment.


                                                    5
             Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 6 of 8. PageID #: 6



       39.      On December 21, 2017, officers transferred the Defendant Cards to the USSS.

IV.    CONCLUSION

       40.      By reason of the foregoing, the Defendant Cards are subject to forfeiture pursuant

to 18 U.S.C. § 981(a)(1)(C), as property constituting or derived from access device fraud under

Title 18 U.S.C. § 1029(a)(5).

V.     CLAIM FOR RELIEF

       WHEREFORE the United States prays that the Court order the Defendant Cards forfeited

to the United States, award the United States costs and disbursements in this action, and provide

such other and further relief as the Court deems proper and just.

                                              Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              UNITED STATES ATTORNEY

Dated: March 26 , 2019                        /s/ Guillermo J. Rojas
                                              Guillermo J. Rojas (#0069882)
                                              Assistant U.S. Attorney
                                              Four Seagate, Suite 308
                                              Toledo, Ohio 43604-2624
                                              Phone/Fax: (419) 259-6376/6360
                                              Guillermo.Rojas@usdoj.gov




                                                 6
           Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 7 of 8. PageID #: 7



                                       VERIFICATION

       I, Thomas E. Payne, Border Patrol Agent, U.S. Customs and Border Protection, have read

the foregoing Verified Complaint, and the statements contained therein are true to the best of my

knowledge and belief.

       In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.


       Executed on this     18 day of March , 2019.


                                             /s/ Thomas E. Payne
                                             Thomas E. Payne
                                             Border Patrol Agent
                                             U.S. Customs and Border Protection



       I, Justin G. Craig, am a Trooper with the Ohio States Highway Patrol currently serving as

a Task Force Officer with the United States Secret Service. I am the case agent assigned to this

case. I have read the contents of the foregoing Verified Complaint for Forfeiture, and the

statements contained therein are true to the best of my knowledge and belief.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this     19   day of March , 2019.


                                              /s/ Justin G. Craig
                                             Justin G. Craig
                                             Task Force Officer, USSS
                                             Trooper,
                                             Office of Investigative Services, Findlay District
                                             Ohio State Highway Patrol


                                                7
           Case: 3:19-cv-00666 Doc #: 1 Filed: 03/26/19 8 of 8. PageID #: 8




                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 26       2019, a copy of the foregoing was filed with the

Court. All Parties listed below will be served, by certified U.S. Mail, with a copy of the instant

Verified Complaint along with a Notice of a Complaint for Forfeiture. Parties may also access

this filing through the Court’s electronic filing system.

Sander Iglesias Herrera
526 SW 96th CT
Miami, FL 33015

Yosiel Ruiz Linares
495 W 12th Street APT 15A
Hialeah, FL 33002

Andy Perez Pinon
7000 NW 186th Street APT 416
Miami, FL 33015




                                               /s/ Guillermo J. Rojas
                                               Guillermo J. Rojas
                                               Assistant U. S. Attorney




                                                  8
                                     Case: 3:19-cv-00666 Doc #: 1-1 Filed: 03/26/19 1 of 3. PageID #: 9
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Group of 276 Payment Cards worth Approx. $6,650.00

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Guillermo J. Rojas - U.S. Attorney's Office - Four Seagate, Ste. 308 -
Toledo, OH 43604-2624 (419-259-6376)
Email: Guillermo.Rojas@usdoj.gov

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. § 1029(a)(5); 18 U.S.C. § 981(a)(1)(C)
VI. CAUSE OF ACTION Brief description of cause:
                                           Seizure of property constituting or derived from access device fraud
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/07/2018                                                              Guillermo J. Rojas, Assistant U.S. Attorney
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                        Case: 3:19-cv-00666 Doc #: 1-1 Filed: 03/26/19 2 of 3. PageID #: 10
                                           UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF OHIO

I.               Civil Categories: (Please check one category only).


                  1.                General Civil
                  2.                Administrative Review/Social Security
                  3.                Habeas Corpus Death Penalty
        *If under Title 28, §2255, name the SENTENCING JUDGE:

                                                   CASE NUMBER:
II.     RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

         This action:      is RELATED to another PENDING civil case          is a REFILED case         was PREVIOUSLY REMANDED

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

III.    In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
        PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

        (1)       Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
        county
        COUNTY:
        Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
        it has its principal place of business in that district.

        (2)   Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
              wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)   Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
              place of business within the district, and the cause of action arose or the event complained of occurred outside
              this district, please set forth the county of the plaintiff's residence.
        COUNTY:
                   Lucas
IV.     The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
        determined in Section III, please check the appropriate division.

        EASTERN DIVISION

                  AKRON                      (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
                  CLEVELAND                  (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
                                                        Lorain, Medina and Richland)
                 YOUNGSTOWN                  (Counties: Columbiana, Mahoning and Trumbull)

        WESTERN DIVISION

                  TOLEDO                     (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                              VanWert, Williams, Wood and Wyandot)
JS 44 Reverse (Rev. 06/17)   Case: 3:19-cv-00666 Doc #: 1-1 Filed: 03/26/19 3 of 3. PageID #: 11
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
             Case: 3:19-cv-00666 Doc #: 1-2 Filed: 03/26/19 1 of 1. PageID #: 12




                 fflniteb �tates 1!\istrict QCourt
                NORTHERN                             DISTRICT OF                       OHIO
       Case No.: 3:19-CV-666
                                                                           WARRANT OF ARREST
To ANY DULY AUTHORIZED LAW ENFORCEMENT OFFICER:                                 INREM

      WHEREAS, on __         __
                         March         � _______ a _
                                 26,= 2019                  _____
                                                           Complaint    _______________ _
                                                                     in Forfeiture
                                     oa te
was filed in this court by ______            ________________ , United States Attorney
                              Guillermo J. Rojas
for this District, on behalf of the United States, against
Group of 276 Payment Cards Worth Approximately $6,650.00




and requesting that all persons interested in the property may be notified to answer the allegations, and due
proceedings being had, that the property may, for the reasons stated in the ______            _ _____
                                                                              Complaint in Forfeiture
be condemned as forfeited to the use of the United States.
      YOU ARE COMMANDED to attach the property, and to detain it in your custody until further order of this
Court, and to give notice to all persons claiming the property, or knowing or having anything to say why the property
should not be condemned as forfeited to the use of the United States, pursuant to the request of the         , that they
appear before this
Court, at Toledo, Ohio                                               on                                to interpose
                                 City                                                 Date
a claim for the property and to make their allegations. And you make a return, together with this writ.




  WITNESS THE HONORABLE                                         UNITED STATES DISTRICT JUDGE AT



DATE                         CLERK




                            (BY) DEPUTY CLERK




                                        Returnable _60__ days after issue.
                                  UNITED STATES SECRET SERVICE
                                                              DATE RECENED                   DATE EXECUTED
DISTRICT


U.S. MARSHAL
